 

Exhibit 10.2



 

AMENDMENT #2

 

FIRST COMMUNITY BANCSHARES, INC.

 

DIRECTORS RETIREMENT PLAN

 

(Amended and Restated January 1, 2011)

 

This Amendment to the First Community Bancshares, Inc. Directors Retirement Plan
(hereinafter referred to as “the Plan”), by First Community Bancshares, Inc., a
Nevada corporation (hereafter referred to as "the Corporation" or “the
Employer”) is made effective as of January 1, 2015.



WITNESSETH

 

WHEREAS, the Employer previously adopted the Plan to provide supplemental
retirement benefits to directors and their beneficiaries; and

 

WHEREAS, in 2015, the Employer added a new type of compensation for directors in
the form of incentive compensation and now wants to clarify the definition of
compensation in the Plan to confirm that incentive compensation is not to be
included in the determination of compensation for purposes of the Plan.

 

NOW, THEREFORE, Plan is hereby amended as follows:

 

Section 1.11 is deleted in its entirety and is replaced by the following
replacement Section 1.11:

 

“1.11Compensation – A Director’s Compensation for any Plan Year shall be total
annual fees actually paid to the Director by the Company and any of its
subsidiaries (including First Community Bank) for attendance at Board meetings
and Board committee meetings during the Plan Year concerned, including any
amount of Director’s fees and earnings deferred under any non-qualified Company
sponsored plan or other deferred arrangement, but excluding any reimbursements
due to travel, or entertainment and excluding the taxable value of any Company
paid Split Dollar life insurance, or other fringe benefit provided by the
Company. Compensation shall not include any incentive compensation that may be
paid to a Director.

 

As of any Anniversary Date, a Director’s Compensation shall be the Compensation
(as defined in the preceding paragraphs) paid for the prior Plan Year.”

 

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its proper officers on the date indicated below.

 

 

  FIRST COMMUNITY BANCSHARES, INC.                         By:                  
Date:   May 24, 2016

  



 

